PER CURIAM.
The appellant, David Wesley Schumacher, challenges that portion of his judgment and sentence in which the trial court imposed a fine and court costs upon him. We reverse.
At sentencing, the trial court orally imposed a fine and costs totaling $770.50 upon the appellant without specifying the manner in which the amount was to be apportioned and without providing any statutory authority for the imposition of either the fine or costs. We, therefore, strike the fine and costs without prejudice to the trial court’s reimposing a fine and costs after the notice and hearing requirements of Jenkins v. State, 444 So.2d 947 (Fla.1984), have been fully complied with. If the court again imposes a fine and costs, however, it should impose the fine and costs separately and provide statutory au*1232thority under which each amount is imposed. See Brown v. State, 506 So.2d 1068 (Fla. 2d DCA), petition for review denied, 515 So.2d 229 (Fla.1987).
Reversed.
DANAHY, C.J., and SCHEB and SCHOONOVER, JJ., concur.